No, 12172

      I N THE SUPREME C U T O THE STATE O MONTANA
                       OR    F           F




THE STATE HIGHWAY COMMISSION e t a l , ,

                            P l a i n t i f f and Appellant,



EDMOND W   .   RENFRO e t a l e ,

                            Defendants and Respondents,



Appeal from:       District Court of t h e F i f t h J u d i c i a l D i s t r i c t ,
                   Honorable Frank E, B l a i r , Judge p r e s i d i n g ,

Counsel of Record:

    For Appellant :

           Daniel J, S u l l i v a n argued and Donald A. Douglas,
            appeared, Highway Legal Dept ,, Helena, Montana.

    For Respondents:

           C o r e t t e , Smith and Dean, B u t t e , Montana,
           Kendrick Smith argued, B u t t e , Montana.

                                           -




                                               Submitted:      September 21, 1972

                                                Decided:       JAN 1 9 1973
Filed :    JAR ,t. 3 13/3
Mr.   J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e Court.

      This i s a n appeal from a judgment f o r t h e defendants on a
j u r y v e r d i c t i n t h e d i s t r i c t c o u r t of Beaverhead County i n a
condemnation proceeding brought by t h e s t a t e highway commission,
The appeal q u e s t i o n s o n l y t h e award of $86,000 f o r d e p r e c i a t i o n
i n market v a l u e of t h e remainder of defendants ' land by reason
of t h e t a k i n g and c o n s t r u c t i o n of t h e highway.         N question i s
                                                                            o
r a i s e d by t h e highway commission i n t h i s a p p e a l t o t h e award of
$29,000 a s t h e market v a l u e of d e f e n d a n t s ' land a c t u a l l y taken f o r
t h e highway r i g h t of way.
      From t h e testimony a t t r i a l , i t appears t h e ranch p r o p e r t y
l o c a t e d i n Reaverhead County n e a r Red Rock, Montana, c o n s i s t e d
o f t h r e e s e p a r a t e t r a c t s of land which were n o t p h y s i c a l l y ad-

j o i n i n g , b u t which w e r e connected by t h e B e l l Canyon road.                   The
t o t a l acreage of t h e r a n c h , i n c l u d i n g deeded and l e a s e d l a n d ,
w a s approximately 3,934 a c r e s .             Two of t h e t r a c t s c o n s i s t of
deeded l a n d , t o g e t h e r w i t h s t a t e l e a s e and f e d e r a l range land.
The t h i r d t r a c t c o n t a i n s no deeded l a n d , b u t c o n s i s t s e n t i r e l y
o f s t a t e l e a s e and f e d e r a l range land.         The l a r g e s t t r a c t con-
t a i n s about 3,294 a c r e s and could be considered t h e "home place".
This i s t h e t r a c t through which t h e i n t e r s t a t e highway w i l l r u n ,
The d i s t a n c e from t h e home p l a c e t o t h e n e x t t r a c t i s about
two m i l e s w e s t , and t h e t h i r d t r a c t i s about 1.5 miles w e s t of t h e
second t r a c t ,     The two s m a l l e r      noncontiguous t r a c t s w e r e used two
months o u t of t h e y e a r a s summer range,
      For convenience i n t h i s opinion, we w i l l h e r e i n a f t e r r e f e r t o
the p a r t i e s a s landowners and Commission, and t h e land p a r c e l s a s
?/I f o r t h e home p l a c e , !I2 f o r t h e f i r s t t r a c t west, and #3 f o r t h e
second t r a c t w e s t , a s p o r t r a y e d on t h e map f u r n i s h e d t h e Court.
      The highway r i g h t o f way t r a n s v e r s e s p a r c e l #1 i n such a
manner a s t o s e p a r a t e t h e u n i t i n t o two p a r c e l s w i t h no a c c e s s f o r
s i x and one-half m i l e s and t h e only passage from one p a r c e l t o t h e
o t h e r i s through a n e i g h t f o o t d r a i n pipe a t B e l l Canyon under t h e
highway right of way, Three witnesses and the landowners testified
that cattle would not go through this drain pipe.        This testimony
was rebutted and is in conflict, The highway construction also
buried an irrigation ditch and there is no provision for bringing
water from the source east of the highway to the lands on the west.
       The landowners claimed the construction of the highway right of
way through the ranch would depreciate the value of the ranch by
an amount between $90,000 and $116,000, This reduction in value
would be due to a claimed decrease of between 87 and 117 "animal
units" to the ranch, which could originally support about 400 animal
units.     This reduction would be due in part to the impracticability
of irrigation and general inaccessability of that portion of tract
#l lying to the east of the highway right of way, There was addi-
tional loss claimed due to a change in the character of some land
from hay to grazing, resulting from construction. The landowners
produced several witnesses who testified to damage to the remainder
in parcel #1 in excess of the jury's award.
       The landowners further produced evidence that tract 82 and
tract #3 which are noncontiguous to each other and to tract #I,
are so inseparably connected in use that taking from #I must
necessarily injure #2 and #3, as they operate as one integral unit,
The court permitted testimony concerning damage to tracts ! and
                                                          I
                                                          2
#3, The Commission's appraiser did not consider these tracts in
his appraisal.
       The Commission presents five issues for review.    The first
four issues are consolidated into one for discussion and the basic
question is ---what comprises the remainder of the land, subject
to depreciation, by reason of its severance from the part taken?
Or, what constitutes the term 1 Ia larger parcel" within the meaning
of section 93-9912(2),    R.C,M. 1947? The question raised in issue
five is---may a jury consider testimony for damage awards for
11
     inconveniencetf,
                    and was there sufficient competent evidence to
support the jury award?
      Section 93-9912(2), R.C.M.                1947, a s i t a p p l i e s h e r e reads:
      II
       I f t h e property sought t o be appropriated c o n s t i t u t e s only
      a p a r t of a l a r g e r p a r c e l , t h e d e p r e c i a t i o n i n value which
      w i l l accrue t o t h e p o r t i o n not sought t o be condemned. by
      reason of i t s severance from t h e p o r t i o n sought t o be-con-
      demned, and t h e c o n s t r u c t i o n of t h e improvements i n t h e
      manner proposed by t h e p l a i n t i f f , "           (Emphasis s u p p l i e d ) ,
      The Commission contends t h i s s t a t u t e does n o t provide f o r t h e
i n c l u s i o n of any noncontiguous remainder land.                    I t c i t e s four
Montana c a s e s i n support of i t s p o s i t i o n which t h e t r i a l c o u r t
used i n allowing t h e j u r y t o consider d e p r e c i a t i o n of t h e two
noncontiguous p a r c e l s /,2 and /,3, i n a d d i t i o n t o #1, i n a r r i v i n g
a t an award f o r d e p r e c i a t i o n ,    The f o u r c a s e s a r e :   Alexander v.
S t a t e Highway ~omm'n, 142 Mont. 93, 381 P.2d 780; S t a t e Highway
Comm'n v. Robertson & Blossom, 151 Mont. 205, 219, 441 P,2d 181;
L e w i s & Clark County v. N e t t , 8 1 Mont. 261, 266, 263 P. 418;
and S t a t e , e t . a l . v, Bradshaw Land & Livestock Co., 99 Mont, 95,
106,-42 P.2d 674.              A b r i e f examination of t h e s e c a s e s i s i n
order.
      I n Alexander.         t h e i s s u e concerned an award f o r cement batching
p l a n t equipment purchased by t h e s t a t e i n an eminent domain pro-
ceeding.       Qn appeal i t was h e l d t h e award was excessive because i t

was based on testimony of t h e owner a s t o v a l u e of equipment n o t
a c t u a l l y found i n t h e p l a n t ,    Here, t h e i s s u e concerns an award f o r
deprecia.tion t o a ranch operation, due t o a reduction i n t h e number
of animal u n i t s t h e ranch i s capable of supporting.
      I n Robertson & Blossom, t h e Court s t a t e d :
      "To determine what i s ' t h e remainder' s o a s t o determine
      what c o n s t i t u t e s t h e u n i t cf property a f f e c t e d , t h e r e a r e
      g e n e r a l l y t h r e e tests: ( I ) same ownership, (2) contiguous,
      (3) u n i t y of use. Here t h e property was contiguous and
      no i s s u e i s made, The a p p e l l a n t urges t h a t s i n c e Robertson
      and t h e Corporation were two d i s t i n c t owners, t h e i n s t r u c t i o n
      given was improper. T h i s i s c o r r e c t . I'
      The i s s u e i n Robertson & Blossom was u n i t y of ownership.                        The
i s s u e i n t h e i n s t a n t c a s e i s what c o n s t i t u t e s "the remainder1'---
only t h e t r a c t of land from which t h e r i g h t of way was a c t u a l l y
taken, o r a l l af t h e noncontiguous land which was a c t u a l l y put t o
t h e same use by t h e same landowner?                  It should be noted t h a t
r e f e r e n c e t o a "general" t e s t o r requirement of c o n t i g u i t y i n
Robertson & Blossom           was d i c t a , s i n c e i t was o u t s i d e t h e i s s u e of
t h e case.    Consequently, t h e f a c t t h a t t h i s general requirement was
mentioned and no exceptions were mentioned does not mean t h e Court
e s t a b l i s h e d c o n t i g u i t y a s an a b s o l u t e requirement and recognized
no exceptions.

         -
     I n Nett, t h e Court s t a t e d :
     "The measure of damages i n a proceeding f o r t h e
     condemnation of land f o r a public highway, under our
     s t a t u t e and s i m i l a r enactments, i s t h e f a i r market v a l u e
     of t h e land sought t o be condemned w i t h t h e d e p r e c i a t i o n
     of such v a l u e of t h e land from which t h e s t r i p i s t o be
     taken, less allowable deductions f o r b e n e f i t s proven                  ***
     which values a r e t o be determined a s of t h e d a t e of t h e
     commencement of t h e proceeding,"
     The i s s u e i n Nett was whether damages could be awarded t o
compensate t h e f u t u r e c o s t of maintaining fences.                The i s s u e i n
t h e i n s t a n t case is---what     c o n s t i t u t e s "the land from which t h e
s t r i p i s t o be taken"?
     F i n a l l y , we quote from Bradshaw Land & Livestock Co.:
     "The theory of defendant cannot be upheld, unless i t
     may be s a i d t h a t a l l of t h e lands owned by defendant
     were a p a r t of t h e l a r g e r p a r c e l from which t h e r i g h t
     of way was taken.
     "In t h e case of S t a t e v. H o b l i t t , 87 Mont, 403, 288 Pac.
     181, 183, i t was s a i d : 'Ordinarily damages may be awarded
     only f o r i n j u r y done t o t h e p a r t i c u l a r l o t o r t r a c t of
     land from which t h e r i g h t of way s t r i p i s taken, and t h e
     above r u l e i s applied i n a s c e r t a i n i n g t h e award t o be
     made by a determination of t h e v a l u e of t h e acreage taken,
     and t h e d e p r e c i a t i o n i n v a l u e of t h e remainder of t h e
     p a r t i c u l a r t r a c t , r e g a r d l e s s of what o t h e r lands t h e owner
     may possess      ***            b u t , even where two t r a c t s a r e separated
     by a highway o r watercourse, o r , a s h e r e , by a railway,
     i f they a r e used j o i n t l y by t h e owner i n a s i n g l e e n t e r -
     p r i s e and t h e whole p l a n t i s depreciated i n value by t h e
     proposed improvement, t h e d i r e c t damages s u f f e r e d may be
     compensated (30 C.J, 736), I When, however, p a r t s of t h e
     same establishment a r e separated by i n t e r v e n i n g p r i v a t e
     lands, they a r e g e n e r a l l y considered a s independent p a r c e l s .
      [ C i t i n g Cases]
     "In t h e case of Oakland v, P a c i f i c Coast L.Co., supra,
     t h e C a l i f o r n i a c o u r t s a i d : '1t i s i n s i s t e d , however,
     t h a t a l i b e r a l d e f i n i t i o n should be given t o "parcel, 11
     and t h a t u n i t y of use should be regarded a s t h e c o n t r o l l i n g
     and determinative f a c t o r i n t h e s o l u t i o n of t h i s question
     whenever i t a r i s e s . But i f u n i t y of use i s t h e c o n t r o l l i n g
     c o n s i d e r a t i o n , i t can matter n o t how f a r i n f a c t t h e p i e c e s
     of land a r e separated. A f a c t o r y may be i n one county,
     i t s warehouse i n a n o t h e r , i t s p r i n c i p a l s a l e s agency i n a
     t h i r d ; any i n t e r f e r e n c e with any of t h e t h r e e p r o p e r t i e s
     would of n e c e s s i t y be an i n t e r f e r e n c e with t h e u n i t y of .use
     of them a l l , and, i f a p p e l l a n t ' s p o s i t i o n i s sound,
     damages t o t h e o t h e r two may be recovered f o r a t a k i n g
     of o r an i n j u r y t o t h e t h i r d . Indeed, t h i s i s but
     another way of phrasing t h e r e a l contention of a p p e l l a n t ,
     a s quoted above from i t s b r i e f , t h a t business i s property
     and when t h e t a k i n g by t h e s t a t e o r i t s agencies i n t e r f e r e s
     w i t h , impairs, damages, o r destroys a business, compensa-
     t i o n may be recovered t h e r e f o r , W a r e n o t t o be under-
                                                     e
     stood a s saying t h a t t h i s should not be t h e law when we
     do say t h i s i s n o t our law. 1
     "~omeof t h e lands f o r which i t was sought t o claim
     damages by t h e c o n s t r u c t i o n of t h i s highway a r e l o c a t e d
     more than n i n e miles from t h e r i g h t of way. The evidence
     showed t h a t a l l of t h e noncontiguous lands were grazing
     i n c h a r a c t e r and of no g r e a t e r v a l u e than approximately
     $5 per a c r e . W a p p r e c i a t e t h a t it i s sometimes recognized
                               e
     a s an exception t o t h e general r u l e h e r e i n announced t h a t
     where lands a r e so inseparably connected i n t h e use t o
     which they a r e a p p l i e d t h a t i n j u r y t o o r d e s t r u c t i o n of
     one must n e c e s s a r i l y and permanently i n j u r e t h e o t h e r .
     (10 R.C.L. 157). This exception i s without a p p l i c a t i o n
     h e r e , a s t h e r e was no preliminary foundation l a i d showing
     t h a t t h e s e o u t l y i n g grazing lands were permanently i n j u r e d
     o r destroyed. Accordingly, t h e t r i a l c o u r t was i n e r r o r
     i n admitting testimony a s t o t h e damage t o t h e lands which
     were n o t contiguous t o t h e t r a c t from which t h e r i g h t of
     way was taken.                (Emphasis supplied).
This c a s e i s c l o s e i n p o i n t t o t h e i n s t a n t case.     It c o n t a i n s a
d e f i n i t i v e statement a s t o t h e a p p l i c a t i o n of what i s now s e c t i o n
93-9912, R.C,M.           1947, i n an eminent domain proceeding where
d e p r e c i a t i o n damages a r e claimed t o property which i s n o t p h y s i c a l l y
connected o r contiguous t o t h e t r a c t from which t h e r i g h t of way
                                                             I1
i s severed, b u t t h e landowner claims t h e                   lands a r e s o inseparably
connected i n t h e use t o which they a r e a p p l i e d t h a t i n j u r y t o o r
d e s t r u c t i o n of one must n e c e s s a r i l y and permanently i n j u r e t h e
         I1
other.
     W w i l l simply r e i t e r a t e t h a t r u l e a s i t a p p l i e s t o t h e i n s t a n t
      e
case,         Landowners i n eminent domain a c t i o n s a r e e n t i t l e d t o f a i r
compensation f o r d e p r e c i a t i o n t o t h e remainder of t h e p a r c e l which
r e s u l t s from t h e severance,        The general r u l e r e q u i r e s t h a t t h e land
f o r which d e p r e c i a t i o n damages a r e sought be contiguous t o t h a t
from which t h e severance i s made.                However, t h e landowner may claim
a s an exception t o t h e g e n e r a l r u l e t h a t t h e u n i t y of use w i t h i n an
i n t e g r a t e d operation t o which he a p p l i e s noncontiguous lands owned
i s of such a c h a r a c t e r t h a t a f t e r severance they cannot be f u l l y
u t i l i z e d t o t h e i r b e s t and most valuable use.           This claim becomes
a q u e s t i o n of f a c t f o r j u r y d e t e r m i n a t i o n .    Favorable c o n s i d e r a -
t i o n must be given t h e j u r y d e t e r m i n a t i o n provided i t i s based on,
and n o t c o n t r a d i c t o r y t o , competent and c r e d i b l e evidence s u p p o r t i n g
i t s holding,
      This e x c e p t i o n t o t h e g e n e r a l requirement of c o n t i g u i t y which
was d i s c u s s e d i n t h e foregoing q u o t a t i o n from Bradshaw Land &
Livestock Co. has been recognized by v a r i o u s a u t h o r i t i e s and i n
d e c i s i o n s by c o u r t s i n f e d e r a l and s t a t e j u r i s d i c t i o n s .    27 Am J u r 2d
Eminent Domain 5317; 29A C . J . S , Eminent Domain 5140; Anno. 6 ALR2d
1197, 1226; 4A Nichols on Eminent Domain, 3rd Ed. $14.31(1) ; 2 Lewis
Eminent Domain, 3rd Ed. 5 698.
      I s s u e f i v e does n o t b e a r a t r a n s c r i p t r e f e r e n c e i n t h e b r i e f
a s t o a l l e g e d testimony on damages based on inconvenience.                                   However,
Mr.   R.enfro, t h e landowner, under cross-examination by t h e Commission's
a t t o r n e y , t e s t i f i e d a t l e n g t h concerning d e p r e c i a t i o n based on
w a t e r problems, hay, and animal u n i t s .                    This exchange occurred:
      "Q.  N w then d i d you d e p r e c i a t e any of t h e g r a z i n g
             o
      Land l y i n g e a s t of t h e new highway? A . No, o n l y f o r
      inconvenience, moving our----
      .    Did you have a f i g u r e f o r inconvenience? A. Y e s , w e
      have a f i g u r e f o r inconvenience on t h e whole o p e r a t i o n .
      Q .     What was t h a t f i g u r e , s i r ?          A.     $75,000.00".
Then followed more d e p r e c i a t i o n testimony concerning t h e w a t e r ,
t h e e i g h t f o o t tube under t h e r i g h t of way and t h e i m p r a c t i c a l i -
t i e s presented i n w a t e r i n g s t o c k a f t e r t h e t a k i n g ,          Then, t h i s
appears :
      "A. You have t h e main l i n e which r u n s up t h e middle
      of your f i e l d and when you s t a r t your haying o p e r a t i o n ,
      you have t o s h u t your pump o f f i n o r d e r t o put up your
      hay, and you c o u l d n ' t r u n a hundred h o r s e e l e c t r i c motor
      f o r two weeks t o w a t e r , t o pump a couple of t a n k s f u l l
      of w a t e r t o w a t e r your c a t t l e . It j u s t wouldn't be
      practical.
      "Q, W e l l , what monetary damage d i d you a s s i g n because
      of t h a t ? A . W f i g u r e d $75,000.00 on t h e inconvenience
                        e
      and t h e damage t o t h e p l a c e .
      "Q.  Well, how many t o n s of feed d i d you l o s e ?                          A.      How
      many what ?
      Q       How many t o n s of f e e d d i d you l o s e , y e s , on t h e e a s t
      s i d e of t h e t a k e ?
            "MR.     SMITH:        East o r west?
            "Q.  Pardon me, west of t h e I n t e r s t a t e highway, the 3rea
            we have j u s t been d e s c r i b i n g ? A. Well, w e would l o s e 400
            head f o r approximately 3 months,
            "Q.  400 head, 1200, d i v i d e t h a t by 12, t h a t ' s 100 animal u n i t
            months o r animal u n i t s ? A. Yes,
            "Q.      And i s t h a t how you computed t h e $75,000.00?                              A.     No,
            i t would have been more than $/5,000,00, t h i s i s j u s t a
            conservative figure."                    (Emphasis s u p p l i e d ) .
            I t would be d i f f i c u l t t o determine t h a t t h e r e f e r e n c e t o
    II
         inconvenience" a s used h e r e and when viewed i n t h e l i g h t of t h e
    testimony preceding and following concerning d e p r e c i a t i o n damage,
    could mean t h e kind of s p e c u l a t i o n o r inconvenience g e n e r a l l y
    understood t o be noncompensalbe.                           The testimony following t h e
    second r e f e r e n c e would seem t o i n d i c a t e t h a t t h e w i t n e s s had i n
    mind more than mere inconvenience i n answering t h e q u e s t i o n and
    a r r i v i n g a t a damage f i g u r e .            Perhaps one can say t h a t t h e
    festimony of t h e owner i s n o t a r t f u l l y given, b u t i t does appear
    c l e a r l y t h a t t h e animal u n i t b a s i s f o r d e p r e c i a t i o n was considered
    also.         Other w i t n e s s e s , i n c l u d i n g q u a l i f i e d a p p r a i s e r s , t e s t i f i e d
    tu t h e u n i t y of use of t h e p a r c e l s and t h e l o s s of animal u n i t s

    r e s u l t i n g from t h e t a k e ,
            W f i n d t h e f a c t d e t e r m i n a t i o n made by t h e j u r y and t h e award
             e
    based upon i t a r e supported by competent and c r e d i b l e evidence.

            The judgment of t h e d i s t r i c t c o u r t i s a f f i r m e d ,
                                                                              ,
                                                                              "


                                                                  */   Associate J u s t i c e                 Y
             A
!
\    '

    We CO c u r :           i
                            !g.
          ?hie£        Justice




    --*------------------------------

            Associate J u s t i c e s .